DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-21 are pending and presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 6, 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 refers to “the solvent”. However, claim 6 depends from claims 1 and 4, and claim 1 recites “a solvent” and claim 4 recites a different “a solvent”. It is unclear as to which solvent is being referred to with the use of “the solvent” in claim 6. Therefore, claim 6 is indefinite. For examination purposes, “the solvent” has been interpreted as the solvent in the neem extract solution of claim 4.
Claim 9 refers to “the solvent”. However, claim 9 depends from claims 1 and 7, and claim 1 recites “a solvent” and claim 7 recites a different “a solvent”. It is unclear as to which solvent is being referred to with the use of “the solvent” in claim 9. Therefore, claim 9 is indefinite. For examination purposes, “the solvent” has been interpreted as the solvent in the lemon extract solution of claim 7.
	Claim 19 recites “the solvent is used in an amount to achieve 100% by weight of the coagulant solution”. It is unclear what is meant by this language. Therefore, claim 19 is indefinite. For examination purposes, any amount of solvent in the composition will be interpreted as achieving 100% by weight of the coagulant solution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 1, 2, 4-6 and 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (U.S. PGPUB No. 2021/0195897) in view of Alakhov et al. (CN 1192678, reference is made to the provided English machine translation).

I	Regarding claims 1, 2, 4 and 10-21, Wong teaches an antimicrobial coagulant solution (abstract) comprising: a natural antimicrobial additive solution comprising water as a solvent and a natural antimicrobial ingredient (abstract); and a coagulant solution (abstract). Wong teaches the coagulant solution comprising: a coagulating agent (abstract), such as calcium nitrate or calcium chloride (claim 4) in an amount of 8-10 % by weight (claim 5, and note that overlapping ranges are prima facie evidence of obviousness); an anti-tack agent (abstract) selected from potassium stearate or calcium stearate (claim 6) in an amount of 1.5-2% by weight (claim 7), a wetting agent (abstract), such as tridecanol ethoxylate (claim 8) in an amount of 0.08-0.5% by weight (claim 9, and note that overlapping ranges are prima facie evidence of obviousness); a pH adjuster (abstract), such as ammonia, potassium hydroxide, sodium hydroxide or ammonium hydroxide (claim 10) in an amount of 0.002-0.006% by weight (claim 11); and tap water, distilled water or deionized water as a solvent to achieve 100% by weight (claims 12 and 13). Wong additionally teaches an antimicrobial glove having at least one layer of a coating prepared from the antimicrobial coagulant solution (claims 15 and 16). Wong teaches that the antimicrobial ingredient can be chitosan (0016) and that the antimicrobial ingredient is present in an amount 1-2% by w/v (0016, and note that overlapping ranges are prima facie evidence of obviousness). Wong fails to teach the antimicrobial ingredient is a neem extract powder forming a neem extract solution.
	However, Alakhov teaches that neem extract is a known natural antimicrobial ingredient (page 17 of the English machine translation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong’s coagulant solution by substituting neem extract as the natural ingredient for Wong’s chitosan resulting in a neem extract aqueous solution (note that this solution would be identical regardless of whether the neem was provided as a powder or as a liquid and it would be obvious to provide it as a powder for simplicity of mixing). One would have been motivated to make this modification as one could have made this substitution with a reasonable expectation of success as Wong simply desires a natural antimicrobial and Alakhov teaches neem extract as a known natural antimicrobial, and the predictable result of providing an antimicrobial coagulant solution.

II.	Regarding claims 5 and 6, Wong in view of Alakhov teach all the limitations of claim 4 but fail to teach the specific amounts of neem extract powder or solvent in the solution. However, the amounts of neem extract powder and also inherently the amount of solvent are result-effective variables as altering these amounts will alter how much antimicrobial properties the final coagulant solution has. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980). 

3.	Claim(s) 1, 3 and 7-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Berge et al. (FR 3014886, reference is made to the provided English machine translation).

I	Regarding claims 1, 3, 7 and 10-21, Wong teaches an antimicrobial coagulant solution (abstract) comprising: a natural antimicrobial additive solution comprising water as a solvent and a natural antimicrobial ingredient (abstract); and a coagulant solution (abstract). Wong teaches the coagulant solution comprising: a coagulating agent (abstract), such as calcium nitrate or calcium chloride (claim 4) in an amount of 8-10 % by weight (claim 5, and note that overlapping ranges are prima facie evidence of obviousness); an anti-tack agent (abstract) selected from potassium stearate or calcium stearate (claim 6) in an amount of 1.5-2% by weight (claim 7), a wetting agent (abstract), such as tridecanol ethoxylate (claim 8) in an amount of 0.08-0.5% by weight (claim 9, and note that overlapping ranges are prima facie evidence of obviousness); a pH adjuster (abstract), such as ammonia, potassium hydroxide, sodium hydroxide or ammonium hydroxide (claim 10) in an amount of 0.002-0.006% by weight (claim 11); and tap water, distilled water or deionized water as a solvent to achieve 100% by weight (claims 12 and 13). Wong additionally teaches an antimicrobial glove having at least one layer of a coating prepared from the antimicrobial coagulant solution (claims 15 and 16). Wong teaches that the antimicrobial ingredient can be chitosan (0016) and that the antimicrobial ingredient is present in an amount 1-2% by w/v (0016, and note that overlapping ranges are prima facie evidence of obviousness). Wong fails to teach the antimicrobial ingredient is a lemon extract powder forming a lemon extract solution.
	However, Berge teaches that lemon extract is a known natural antimicrobial ingredient (page 8 of the English machine translation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong’s coagulant solution by substituting lemon extract as the natural ingredient for Wong’s chitosan resulting in a lemon extract aqueous solution (note that this solution would be identical regardless of whether the lemon extract was provided as a powder or as a liquid and it would be obvious to provide it as a powder for simplicity of mixing). One would have been motivated to make this modification as one could have made this substitution with a reasonable expectation of success as Wong simply desires a natural antimicrobial and Berge teaches lemon extract as a known natural antimicrobial, and the predictable result of providing an antimicrobial coagulant solution.

II.	Regarding claims 8 and 9, Wong in view of Berge teach all the limitations of claim 7 but fail to teach the specific amounts of lemon extract powder or solvent in the solution. However, the amounts of lemon extract powder and also inherently the amount of solvent are result-effective variables as altering these amounts will alter how much antimicrobial properties the final coagulant solution has. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

4.	Claim(s) 1, 2, 4-6, 10-13 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (WO 2020/154763) in view of Alakhov and Nile et al. (EP 0640623).

I	Regarding claims 1, 2, 4, 10-13, 15, 16 and 18-21, Foo teaches an antimicrobial coagulant solution (pages 39-40) comprising: an antimicrobial additive solution comprising water as a solvent and a potentially natural antimicrobial ingredient, such as essential oils (pages 9 and 40); and a coagulant solution (page 39). Foo teaches the coagulant solution comprising: a coagulating agent (page 39), such as calcium nitrate or calcium chloride (page 39) in an amount of 5-45 % by weight (page 40, and note that overlapping ranges are prima facie evidence of obviousness); an anti-tack agent (page 40) such as potassium or calcium stearate (page 61) in an amount of 1.5% by weight (page 61), a wetting agent (page 40), such as alcohol ethoxylates (page 61) in an amount of 0.1% by weight (page 61); and water as a solvent to achieve 100% by weight (page 62). Foo additionally teaches an antimicrobial glove having at least one layer of a coating prepared from the antimicrobial coagulant solution (page 61). Foo teaches that the antimicrobial ingredient can be a natural ingredient (page 9) and that the antimicrobial ingredient is present in an amount 0.01-10% by weight (0016, and note that this will overlap with the range of 0.4-1 or 1-1.8% w/v as claimed and overlapping ranges are prima facie evidence of obviousness). Foo fails to teach the antimicrobial ingredient is a neem extract powder forming a neem extract solution, the specific selection of deionized water as the solvent and the inclusion of a pH adjuster.
	First, Alakhov teaches that neem extract is a known natural antimicrobial ingredient (page 17 of the English machine translation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foo’s coagulant solution by substituting neem extract as the natural ingredient for Foo’s essential oil natural antimicrobial resulting in a neem extract aqueous solution (note that this solution would be identical regardless of whether the neem was provided as a powder or as a liquid and it would be obvious to provide it as a powder for simplicity of mixing). One would have been motivated to make this modification as one could have made this substitution with a reasonable expectation of success as Foo teaches the inclusion of a natural antimicrobial and Alakhov teaches neem extract as a known natural antimicrobial, and the predictable result of providing an antimicrobial coagulant solution.
	Second, Nile teaches that it is conventional to utilize deionized water in a coagulant composition (Example 1, column 4) and a pH adjuster (Example 1, column 4), such as potassium hydroxide to control the pH (Example 1, column 4) for use in gloves (Example 1, column 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute deionized water for Foo’s generic water and to include potassium hydroxide as a pH adjuster in Foo’s composition. One would have been motivated to make this modification as the use of deionized water would provide a more purified coagulant composition, and the use of a pH adjuster would allow for carefully controlling pH to prevent the coagulant solution being damaging to the coated gloves.

II.	Regarding claims 5 and 6, Foo in view of Alakhov and Nile teach all the limitations of claim 4 but fail to teach the specific amounts of neem extract powder or solvent in the solution. However, the amounts of neem extract powder and also inherently the amount of solvent are result-effective variables as altering these amounts will alter how much antimicrobial properties the final coagulant solution has. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980). 

III.	Regarding claim 17, Foo in view of Alakhov and Nile teach all the limitations of claim 1 but fail to teach the specific amounts of pH adjuster. However, the amount of pH adjuster is a result-effective variable as altering the amount of pH adjuster will alter the final pH of the coagulant solution and its effectiveness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980). 

5.	Claim(s) 1, 3, 7-13 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foo in view of Berge and Nile.

I	Regarding claims 1, 3, 7, 10-13, 15, 16 and 18-21, Foo teaches an antimicrobial coagulant solution (pages 39-40) comprising: an antimicrobial additive solution comprising water as a solvent and a potentially natural antimicrobial ingredient, such as essential oils (pages 9 and 40); and a coagulant solution (page 39). Foo teaches the coagulant solution comprising: a coagulating agent (page 39), such as calcium nitrate or calcium chloride (page 39) in an amount of 5-45 % by weight (page 40, and note that overlapping ranges are prima facie evidence of obviousness); an anti-tack agent (page 40) such as potassium or calcium stearate (page 61) in an amount of 1.5% by weight (page 61), a wetting agent (page 40), such as alcohol ethoxylates (page 61) in an amount of 0.1% by weight (page 61); and water as a solvent to achieve 100% by weight (page 62). Foo additionally teaches an antimicrobial glove having at least one layer of a coating prepared from the antimicrobial coagulant solution (page 61). Foo teaches that the antimicrobial ingredient can be a natural ingredient (page 9) and that the antimicrobial ingredient is present in an amount 0.01-10% by weight (0016, and note that this will overlap with the range 0f 0.4-1 or 1-1.8% w/v as claimed and overlapping ranges are prima facie evidence of obviousness). Foo fails to teach the antimicrobial ingredient is a lemon extract powder forming a lemon extract solution, the specific selection of deionized water as the solvent and the inclusion of a pH adjuster.
	First, Berge teaches that lemon extract is a known natural antimicrobial ingredient (page 8 of the English machine translation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foo’s coagulant solution by substituting lemon extract as the natural ingredient for Foo’s natural essential oils resulting in a lemon extract aqueous solution (note that this solution would be identical regardless of whether the lemon extract was provided as a powder or as a liquid and it would be obvious to provide it as a powder for simplicity of mixing). One would have been motivated to make this modification as one could have made this substitution with a reasonable expectation of success as Foo utilizes a natural antimicrobial and Berge teaches lemon extract as a known natural antimicrobial, and the predictable result of providing an antimicrobial coagulant solution.
	Second, Nile teaches that it is conventional to utilize deionized water in a coagulant composition (Example 1, column 4) and a pH adjuster (Example 1, column 4), such as potassium hydroxide to control the pH (Example 1, column 4) for use in gloves (Example 1, column 4). Therefore, it would have been obvious to substitute deionized water for Foo’s generic water and to include potassium hydroxide as a pH adjuster in Foo’s composition. One would have been motivated to make this modification as the use of deionized water would provide a more purified coagulant composition, and the use of a pH adjuster would allow for carefully controlling pH to prevent the coagulant solution being damaging to the coated gloves.

II.	Regarding claims 8 and 9, Foo in view of Berge and Nile teach all the limitations of claim 7 but fail to teach the specific amounts of lemon extract powder or solvent in the solution. However, the amounts of lemon extract powder and also inherently the amount of solvent are result-effective variables as altering these amounts will alter how much antimicrobial properties the final coagulant solution has. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980). 

III.	Regarding claim 17, Foo in view of Berge and Nile teach all the limitations of claim 1 but fail to teach the specific amounts of pH adjuster. However, the amount of pH adjuster is a result-effective variable as altering the amount of pH adjuster will alter the final pH of the coagulant solution and its effectiveness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980). 

6.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foo in view of Alakhov and Nile as applied to claim 1 above, and further in view of Toms (WO 2009/047468).

	Regarding claim 14, Foo in view of Alakhov and Nile teach all the limitations of claim 1 including the wetting agent being an alcohol ethoxylate (see above), but fail to teach the alcohol ethoxylate being an isotridecanol ethoxylate. However, Toms teaches that isotridecanol ethoxylate is an alcohol ethoxylate wetting agent (claim 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known alcohol ethoxylate wetting agent for another. One could have made this modification with a reasonable expectation of success as Toms teaches isotridecanol ethoxylate as a wetting agent, and the predictable result of providing an antimicrobial coagulant solution.

7.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foo in view of Berge and Nile as applied to claim 1 above, and further in view of Toms.

	Regarding claim 14, Foo in view of Berge and Nile teach all the limitations of claim 1 including the wetting agent being an alcohol ethoxylate, but fail to teach the alcohol ethoxylate being an isotridecanol ethoxylate. However, Toms teaches that isotridecanol ethoxylate is an alcohol ethoxylate wetting agent (claim 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known alcohol ethoxylate wetting agent for another. One could have made this modification with a reasonable expectation of success as Toms teaches isotridecanol ethoxylate as a wetting agent, and the predictable result of providing an antimicrobial coagulant solution.

Conclusion
	Claims 1-21 are pending.
	Claims 1-21 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
August 19, 2022Primary Examiner, Art Unit 1717